In two related actions, inter alia, to recover damages for tortious interference with contract and tortious interference with prospective business relations, the plaintiff appeals (1), as limited by its brief, from so much of an order of the Supreme Court, Nassau County (Austin, J.), entered December 24, 2002, as granted the motion of the defendant A.G. Adjustments for summary judgment dismissing the complaints in both actions insofar as asserted against it, and (2) from an order of the same court entered May 5, 2003.
Ordered that the appeal from the order entered May 5, 2003, is dismissed as abandoned (see 22 NYCRR 670.8 [e]); and it is further,
Ordered that the order entered December 24, 2002, is affirmed; and it is further,
Ordered that one bill of costs is awarded to the respondent.
*524The Supreme Court properly granted the motion of the defendant A.G. Adjustments for summary judgment dismissing the complaints in both actions insofar as asserted against it. In support of its motion for summary judgment, A.G. Adjustments established a prima facie showing of entitlement to judgment as a matter of law (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985]). In response, the plaintiff failed to raise a triable issue of fact sufficient to defeat the motion (see Zuckerman v City of New York, 49 NY2d 557, 562 [1980]).
The plaintiffs remaining contentions are without merit. Altman, J.E, S. Miller, Luciano and Rivera, JJ., concur.